Citation Nr: 0012227	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Basic eligibility for nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1960 to June 1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision that determined the veteran was 
not eligible for VA pension benefits.



FINDING OF FACT

The veteran did not serve on active duty in the republic of 
Vietnam or during a period of war.


CONCLUSION OF LAW

The veteran does not have the requisite service for 
nonservice-connected pension benefits.  38 U.S.C.A. § § 1501, 
1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3, 3.6 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran testified at a video conference before the 
undersigned in March 1999 to the effect that he met the basic 
eligibility requirements for nonservice-connected pension 
because he would have served in Vietnam, but his unit would 
not let him go because he was doing a good job while serving 
in the United States.  In this regard, his DD Form 214 does 
not show that he served in Vietnam.  The Vietnam era began on 
February 28, 1961, for veterans who served in Vietnam, but 
begins on August 5, 1964, for all other veterans.  38 C.F.R. 
§ 3.2(f).

Basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in 2 or more separate periods of 
service during the same or different war periods.  
38 U.S.C.A. §§ 1501, 1521(j); 38 C.F.R. §§ 3.3(a), 3.6.

As noted above, the veteran served on active duty from June 
1960 to June 1964.  This period of service does not include 
any wartime service.  38 C.F.R. § 3.2.  As the veteran does 
not have any wartime service, he does not meet the basic 
eligibility requirements for nonservice-connected pension.  
Hence, his claim must be denied by operation of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).




ORDER

The claim for nonservice-connected pension benefits is 
denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

